
	
		I
		111th CONGRESS
		2d Session
		H. R. 6281
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Hastings of
			 Washington introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Omnibus Public Land Management Act of 2009
		  to authorize the Secretary of the Interior to provide grants and enter into
		  cooperative agreements for integrated regional water conservation plans, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Western Water Supply Enhancement
			 Act.
		2.Water management
			 improvement
			(a)Cost
			 sharingSection
			 9504(a)(3)(E)(ii) of the Omnibus Public Land Management Act of 2009 (42 U.S.C.
			 10364(a)(3)(E)(ii)) is amended—
				(1)in subclause (I),
			 by striking and at the end;
				(2)by redesignating
			 subclause (II) as subclause (III) and in such subclause, by inserting before
			 the period the following: (other than Federal power marketing
			 agencies); and
				(3)by inserting after
			 subclause (I) the following:
					
						(II)consider non-Federal funds secured and
				committed to the planning, design, or construction of improvements authorized
				for assistance under subsection (b), even if such funds are secured and
				committed in advance of an application to receive a grant, or enter into an
				agreement with the Secretary under paragraph (1);
				and
						.
				(b)Integrated
			 regional water conservation plans; grants and cooperative
			 agreementsSection 9504 of such Act is amended by redesignating
			 subsections (b) through (e) as subsections (c) through (f), respectively, and
			 by inserting after subsection (a) the following:
				
					(b)Integrated
				regional water conservation plans—Grants and cooperative agreements
						(1)Authority of
				SecretaryConsistent with subsection (a), the Secretary may
				provide a grant to, or enter into an agreement with, any eligible applicant to
				assist the eligible applicant in planning, designing, or constructing any
				improvements as part of a multiyear regional, integrated, and coordinated water
				conservation and management plan.
						(2)ApplicationTo
				be eligible to receive a grant from, or enter into an agreement with, the
				Secretary under paragraph (1), an eligible applicant shall—
							(A)be located within
				the States and areas referred to in the first section of the Act of June 17,
				1902 (43 U.S.C. 391); and
							(B)submit to the
				Secretary an application that includes—
								(i)a
				long-term (minimum 5 years) water conservation and management plan based on a
				regional, coordinated, and integrated water conservation and management model
				for—
									(I)an entire
				watershed or river basin; or
									(II)a regional effort
				that includes multiple partnering irrigation or municipal entities; and
									(ii)a
				proposed budget and schedule for improvements or activities to be planned,
				designed, constructed, or implemented by the eligible applicant consistent with
				the plan submitted.
								(3)Requirements of
				grants and cooperative agreements
							(A)Compliance with
				requirementsEach grant and agreement entered into by the
				Secretary with an eligible applicant under paragraph (1) shall be in compliance
				with each requirement described in subsection (a), and with subparagraph
				(B).
							(B)Cost
				sharing
								(i)Maximum
				amountThe amount provided to an eligible applicant through a
				grant or other agreement under paragraph (1) shall be not more than $15,000,000
				for each 5-year period covered by the plan.
								(ii)Geographic
				limitationsIn considering awards of grants provided to eligible
				applicants under paragraph (1), the Secretary shall consider providing at least
				one grant to at least two of the five Reclamation Regions having submitted a
				valid grant
				application.
								.
			
